Jones, J. (dissenting).
It is undisputed that “[municipalities long ago surrendered common-law tort immunity for the negligence of their employees,” save for discretionary acts (Lauer v City of New York, 95 NY2d 95, 99 [2000]; see Tango v Tulevech, 61 NY2d 34, 40 [1983]). Plainly stated, discretionary acts “may not result in the municipality’s liability even when the conduct is negligent,” and “[mjinisterial negligence may not be immunized” (Lauer, 95 NY2d at 99). However, concurrent with the Court’s application of the governmental immunity defense to discretionary acts and its recognition of tortious ministerial acts, this Court declared the “narrow right to recover from a municipality for its negligent failure to provide police protection where a promise of protection was made to a particular citizen and, as a consequence, a ‘special duty’ to that citizen arose” (Cuffy v City of New York, 69 NY2d 255, 258 [1987]). This exception is consistent with the well-settled principle that there can be no liability against a municipality for negligence without the plaintiff demonstrating that a specific duty was owed to that person (see Lauer, 95 NY2d at 100).
Therefore, in my view, Cuffy’s “narrow right to recover from a municipality” remained unaffected by the Court’s continued application of immunity to discretionary acts in claims by “a member of the public . . . against a municipality for its employee’s negligence” (Lauer, 95 NY2d at 97; see Dinardo v City of New York, 13 NY3d 872 [2009]; McLean v City of New *94York, 12 NY3d 194 [2009]). This view is supported by a long line of decisions concerning the narrowly-recognized claim against a municipality “for its negligent failure to provide police protection where a promise of protection was made to a particular citizen” (Cuffy, 69 NY2d at 258; see De Long v County of Erie, 60 NY2d 296 [1983]; Schuster v City of New York, 5 NY2d 75 [1958]) and common-law tort claims against a municipality where discretionary and ministerial distinctions are necessary to distinguish between actions by employees for which a municipality should and should not be held liable (see McLean, 12 NY3d at 202; Lauer, 95 NY2d at 99-100; Tango v Tulevech, 61 NY2d 34, 40 [1983]).* Thus, I would have concluded that a claim for the negligent failure to provide police protection is excepted from the governmental immunity defense and any discretionary or ministerial distinctions and proceeded to whether plaintiffs established prima facie evidence to support this claim.
“[A]t the heart of most of these ‘special duty’ cases is the unfairness that the courts have perceived in precluding recovery when a municipality’s voluntary undertaking has lulled the injured party into a false sense of security and has thereby induced him either to relax vigilance or to forego other available avenues of protection” (Cuffy, 69 NY2d 261).
To that end, a “special relationship” is established between a municipality and plaintiff when there is
“(1) an assumption by the municipality, through promises or actions, of an affirmative duty to act on *95behalf of the party who was injured; (2) knowledge on the part of the municipality’s agents that inaction could lead to harm; (3) some form of direct contact between the municipality’s agents and the injured party; and (4) that party’s justifiable reliance on the municipality’s affirmative undertaking” (id. at 260).
This Court has made clear that it is “the injured party’s reliance,” as well as “the municipality’s voluntary affirmative undertaking of a duty to act,” that are “critical in establishing the existence of a ‘special relationship’ ” (id. at 261).
Whether a special relationship existed is a question for the jury (see generally De Long v County of Erie, 60 NY2d at 306). Most significantly in this case, the jury had resolved the following in the affirmative: that plaintiff called her local police precinct and informed an officer that Perez had threatened to kill her; that the officer instructed her to stay home and that Perez would be arrested; that she justifiably relied on the police when she stayed at home with her children; and that the police’s negligent inaction led to her harm. In other words, the jury specifically found a special relationship existed between plaintiff and the police department, and there was no basis upon which a court should have disturbed this jury verdict.
As in Cuffy, justifiable reliance is the issue upon which the majority relies to bar plaintiffs’ recovery. In that case, the plaintiffs sought police protection from the tenants located on the ground-floor apartment of their two-family home. Mr. Cuffy advised a lieutenant at a local precinct that he would move his family immediately from the two-family home if an arrest of his tenant was not made. The lieutenant informed Mr. Cuffy that an arrest would be made or something else would be done “first thing in the morning” (69 NY2d at 259). On the following evening, Mrs. Cuffy and her two sons sustained severe injuries from an attack by the tenants at the home. The Court concluded that, although “the police [may have] had a ‘special duty’ to [the plaintiffs] because of the promise . . . made [to] those plaintiffs’ overnight,” the plaintiffs’ justifiable reliance had dissipated by midday because the Cuffys, who remained home at the direction of the police, were “aware that the police had not arrested or otherwise restrained [the tenants] as had been promised” (id. at 263, 264).
Here, plaintiff provided her local police precinct with an order of protection so that it could be served on Perez. Two officers *96from the Domestic Violence Unit were assigned to her case. Plaintiff alleged, and the jury believed, that after receiving a threatening phone call by Perez, she called the Domestic Violence Unit and spoke with one of the two officers assigned. She advised the officer that she was planning to go to her grandmother’s house with her children, but was advised by him to return to her apartment and Perez would be arrested “immediately.” The following evening, plaintiff was shot by Perez in the hallway of her apartment building. These facts do not support the conclusion that plaintiff’s claim was insufficient as a matter of law.
I disagree with the majority’s assessment that (1) plaintiff could not have justifiably relied upon the police’s assurance that Perez would be arrested “immediately” because “his location had to be discovered” and (2) her “own statements concerning her expectations undercut the claim of justifiable reliance” because she expected a call from the police confirming the arrest (majority op at 82). To my mind, the word “immediately” implies that the police will act with urgency and the failure to receive a phone call from the police within 24 hours of her complaint does not demonstrate that plaintiff knew or should have known that the police did not act. Plaintiff secured an order of protection against Perez, had the order served by the police, and contacted the same unit to enforce the order. Based on the time that had passed (enough for the police to act, but insufficient for plaintiff to suspect inaction) and the officer’s familiarity with her case, it is reasonable to conclude that plaintiff was justifiably lulled, by the police officer’s promise, into a state of relaxed vigilance. Moreover, there is truly nothing noteworthy that indicates her reliance upon the police, who were assigned to her case and served the order of protection, was unjustified or, if justified, that it had dissipated (cf Cuffy, 69 NY2d at 264). Thus, it cannot be said, as a matter of law, that plaintiff’s reliance upon the promises of the police was unjustifiable. In fact, to conclude that this case involves unjustifiable reliance may be to remove claims based upon a “special duty” from possibility.
Accordingly, I too would reverse the Appellate Division order and reinstate the verdict.
Judges Ciparick, Read, Smith and Pigott concur with Judge Graffeo; Chief Judge Lippman dissents and votes to reverse in *97a separate opinion; Judge Jones dissents and votes to reverse in another opinion.
Order affirmed, with costs.

 In Lauer and McLean, the plaintiffs asserted the existence of a “special relationship” as enumerated in Cuffy (a police protection case) to impose liability against a municipality In each case, the Court rejected that assertion, holding that the plaintiff failed to demonstrate certain elements of that claim. Notwithstanding plaintiffs failure to satisfy the elements of a “special duty,” we were undoubtedly constrained by Tango and its progeny to apply the ministerial and discretionary distinctions in those cases. The majority, in comparing the distinctions between police inaction cases and other tort cases against the municipality, aptly notes that the Court, in Cuffy and its predecessors, exposed municipalities to tort liability based upon the inaction of the police only where a “special duty” existed, but did not impose similar exposure based upon the inaction of other public employees because of the discretionary act exception to tort liability against a municipality. Cuffy explains indeed that a claim against a municipality for police inaction “where a promise of protection was made” is a “narrow class of cases,” and the Court recognized such cases in Cuffy without regard to discretionary and ministerial distinctions (see 69 NY2d at 258, 260). Accordingly, I see no reason to apply such distinctions now.